 


114 HR 2112 IH: To direct the United States Postal Service to designate a single, unique ZIP Code for North Plainfield, New Jersey.
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2112 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2015 
Mr. Lance introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To direct the United States Postal Service to designate a single, unique ZIP Code for North Plainfield, New Jersey. 
 
 
1.Single, unique ZIP Code for North Plainfield, New JerseyNot later than 180 days after the date of the enactment of this section, the United States Postal Service shall designate a single, unique ZIP Code applicable to the area encompassing only North Plainfield, New Jersey.   